Citation Nr: 9924387	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's uncle


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in January 1997 
when it was remanded to schedule the appellant for a hearing 
before a travel section of the Board.

In September 1997 the appellant requested a hearing before 
the RO instead of a hearing before the Board.

The appellant and his uncle appeared at a hearing held at the 
RO on February 17, 1998.  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board again in January 1999 when it 
was remanded for consideration of additional evidence.

The requested development has been completed.


FINDINGS OF FACT

1.  The last final denial of a claim of service connection 
for a seizure disorder was a November 1982 RO rating 
decision.  The appellant was notified of that decision in 
December 1982.  No appeal of that decision was perfected.

2.  The additional evidence received since the November 1982 
rating decision consists of the appellant's pleadings, VA 
medical records documenting treatment from October 1977 to 
June 1998, and the testimony of the appellant and his uncle 
at the February 1998 hearing.

3.  No medical evidence has been presented or secured in this 
case to show that a seizure disorder was incurred in or 
aggravated in service.


CONCLUSION OF LAW

The evidence received since the November 1982 rating decision 
that denied service connection for a seizure disorder is not 
new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1977 the appellant was treated as a VA outpatient 
for a history of seizures.

In August 1978 the appellant was treated as a VA outpatient 
for a chronic seizure disorder and epigastric pain.

In February 1981 the appellant was treated as a VA outpatient 
for grand mal seizure disorder.

In December 1981 the appellant was treated as a VA outpatient 
for an upper respiratory infection [URI].

In October 1983 the appellant was treated as a VA outpatient 
for an ulcer on the right lateral malleolus.

In July 1984 the appellant was treated twice as a VA 
outpatient, once for grand mal seizure disorder and once for 
an ulcer on his right ankle.

In August 1984 the appellant was treated as a VA outpatient 
for grand mal seizure disorder.

In September 1984 the appellant was treated as a VA 
outpatient for grand mal seizure disorder.

In November 1985 the appellant was treated as a VA outpatient 
for grand mal seizure disorder.

In December 1985 the appellant was treated as a VA outpatient 
for seizures.

In March 1986 the appellant was treated twice as a VA 
outpatient, once for a probable pseudoseizure and once for 
probable viral conjunctivitis.

In April 1986 the appellant was treated as a VA outpatient 
for multiple contusions and lacerations.

In May 1986 the appellant was treated as a VA outpatient for 
injuries from a motor vehicle accident.

In June 1986 the appellant was treated twice as a VA 
outpatient for a seizure disorder.

In February 1987 the appellant was treated twice as a VA 
outpatient for a seizure disorder.

In February 1987 the appellant was treated at a VA hospital 
for shotgun wounds to his face, chest, and right arm.

In March 1987 the appellant was treated twice as a VA 
outpatient, once for shotgun wounds and once for grand mal 
seizure disorder [GMSD].

In April 1987 the appellant was treated as a VA outpatient 
for shotgun wounds.

In May 1987 the appellant was treated at a VA hospital for a 
shotgun pellet in his lip.

In July 1987 the appellant was treated as a VA outpatient for 
excision of bird shot from his left upper lip.

In December 1987 the appellant was treated as a VA outpatient 
for a seizure.

In August 1988 the appellant was treated as a VA outpatient 
for muscular pain.

In October 1988 the appellant was treated twice as a VA 
outpatient, once for a laceration to his scalp and once for 
seizures.

In November 1988 the appellant was treated at a VA hospital 
for a history of seizures secondary to a motor vehicle 
accident at age 15.  The appellant reported intermittent 
seizures since then with one every three to four months in 
the previous year.

In November 1988 the appellant was treated three times as a 
VA outpatient, once for coughing up blood, once for suture 
removal, and once for a seizure disorder and an ulcer on his 
right medial malleolus.

In February 1989 the appellant was treated twice as a VA 
outpatient for an ulcer on his right medial malleolus.

In March 1989 the appellant was treated four times as a VA 
outpatient, once for a seizure disorder and an ankle injury 
and three times for venous insufficiency with ulcer.

In April 1989 the appellant was treated three times as a VA 
outpatient, twice for a seizure disorder and once for a 
muscle spasm.

In May 1989 the appellant was treated twice as a VA 
outpatient for an ulcer on his right medial malleolus.

In June 1989 the appellant was treated as a VA outpatient for 
a generalized seizure disorder.

The appellant was treated at a VA hospital from June to July 
1989 for a seizure disorder and a venous stasis ulcer on the 
right lower extremity.

In July 1989 the appellant was treated twice as a VA 
outpatient for a venous stasis ulcer.

In August 1989 the appellant was treated twice as a VA 
outpatient for a contusion under his right eye.

The appellant was treated at a VA hospital from September to 
October 1989 for venous stasis disease.

In October 1989 the appellant was treated at a VA hospital 
for venous stasis disease.

In December 1989 the appellant was treated twice as a VA 
outpatient, once for a seizure disorder and once for a 
chronic venous disease.

In June 1990 the appellant was treated as a VA outpatient for 
venous stasis disease.

In July 1990 the appellant was treated as a VA outpatient for 
a seizure disorder.

In August 1990 the appellant was treated at a VA hospital for 
venous stasis disease and history of a seizure disorder.

In October 1990 the appellant was treated as a VA outpatient 
for a seizure disorder.

In December 1990 the appellant was treated twice as a VA 
outpatient for conditions including venous stasis disease and 
seizures.

In January 1991 the appellant was treated as a VA outpatient 
for an ulcer on his right leg.

In March 1991 the appellant reported a seizure followed by 
blurred vision and headaches.  He left before being examiner 
by a VA physician.

In July 1991 the appellant was treated as a VA outpatient for 
a right ankle sprain.

In August 1991 the appellant underwent a VA 
electroencephalogram [EEG] to rule-out seizures.

In October 1991 the appellant was treated as a VA outpatient 
for various injuries from a motor vehicle accident [MVA].

In November 1991the appellant was treated as a VA outpatient 
for a facial laceration and a right venous stasis ulcer.

In December 1991 the appellant was treated three times as a 
VA outpatient for a seizure disorder.

In February 1992 the appellant was treated as a VA outpatient 
for a seizure disorder.

In April 1992 the appellant was treated as a VA outpatient 
for a seizure disorder.

In May 1992 the appellant was treated twice as a VA 
outpatient for conditions including a seizure disorder, 
alcohol [ETOH] abuse, a laceration, and cellulitis around a 
venous stasis ulcer [VSU].

In June 1992 the appellant was treated as a VA outpatient for 
a seizure disorder and cellulitis of a venous stasis ulcer.

In July 1992 the appellant was treated as a VA outpatient for 
a seizure disorder.

In August 1992 the appellant was treated twice as a VA 
outpatient for a seizure disorder.

In September 1992 the appellant was treated three times as a 
VA outpatient for conditions including a seizure secondary to 
alcohol [ETOH] and monitoring his Dilantin(tm) level.

In October 1992 the appellant was treated as a VA outpatient 
for a seizure disorder.

In January 1993 the appellant was treated as a VA outpatient 
for a seizure disorder.

In March 1993 the appellant was treated as a VA outpatient 
for increased seizure frequency.

In April 1993 the appellant was treated three times as a VA 
outpatient for conditions including conjunctivitis, a left 
mandibular fracture, and a leg ulcer.

In May 1993 the appellant was hospitalized and treated as a 
VA outpatient for a left trimolar fracture.

In June 1993 the appellant was treated as a VA outpatient for 
complaints of diplopia.

In July 1993 the appellant was treated as a VA outpatient a 
seizure disorder.

In August 1993 the appellant was treated at a VA hospital for 
alcohol abuse by history, seizure disorder, hypertension by 
history, and visual floaters.

In August 1993 the appellant was seen as a VA outpatient five 
times for conditions including visual complaints, psycho-
social treatment, abrasions on his knees, a seizure disorder, 
and alcohol [ETOH] abuse.

In September 1993 the appellant was treated as a VA 
outpatient for chronic visual complaints.

In October 1993 the appellant was treated as a VA outpatient 
for presbyopia.

In October 1993 the appellant was treated at a VA hospital 
for a seizure disorder, alcohol abuse, and hypertension.

In November 1993 the appellant was treated as a VA outpatient 
for post traumatic seizures.

The appellant was treated at a VA hospital from December 1993 
to January 1994 for Dilantin(tm) intoxication.

In April 1994 the appellant was treated as a VA outpatient 
five times for conditions including alcohol [ETOH] induced 
seizures and a corneal abrasion.

In May 1994 the appellant was treated as a VA outpatient for 
a seizure.

In June 1994 the appellant was treated as a VA outpatient for 
a seizure.

In July 1994 the appellant was treated twice as a VA 
outpatient for seizures.

In August 1994 the appellant was treated as a VA outpatient 
nine times for conditions including a seizure, a left foot 
injury, complaints of tooth pain, complaints of right 
shoulder pain, and a corneal abrasion.

In January 1995 the appellant was treated six times as a VA 
outpatient, once for refractive error and five times for a 
seizure disorder.

In February 1995 the appellant was treated as a VA outpatient 
for a corneal abrasion.

In an April 1995 statement, the appellant stated that his 
seizure disorder was aggravated in service.  He explained 
that he had suffered head injuries prior to service and that, 
in service, he was reinjured in 1971, while stationed in 
Germany, when he fell from a pole.

In September 1995 the appellant was treated five times as a 
VA outpatient for conditions including seizure disorder, 
Dilantin(tm) toxicity, and complaints of blurred vision.

In October 1995 the appellant was treated as a VA outpatient 
for a grand mal seizure secondary to noncompliance with 
medication.

In December 1995 the appellant was treated as a VA outpatient 
for seizures.

In November 1996 a neuropsychological evaluation of the 
appellant was conducted by request of a VA physician at The 
University of Mississippi Medical Center in Jackson, 
Mississippi.

In June 1997 the appellant was seen as a VA outpatient for 
neuropsychological feedback.

In August 1997 the appellant was treated as a VA outpatient 
for a seizure disorder.

In September 1997 the appellant was treated at a VA hospital 
for seizures, Dilantin(tm) toxicity, and cognitive impairment.

In September 1997 the appellant was treated four times as a 
VA outpatient for a seizure disorder.

On October 9, 1997, the appellant was treated as a VA 
outpatient for seizures and cognitive impairment.

On October 16, 1997, the appellant was treated as a VA 
outpatient for seizures and cognitive dysfunction.

On October 23, 1997, the appellant was treated as a VA 
outpatient for seizures, cognitive dysfunction, and 
complaints of right inguinal pain and a lesion on his right 
foot.

In October 1997 the appellant was treated at a VA hospital 
for complex partial seizures with secondary generalization.

In November 1997 the appellant was treated as a VA outpatient 
for partial complex seizure disorder [PCSD] and cognitive 
dysfunction.

In December 1997 the appellant was treated four times as a VA 
outpatient for seizures.

In January 1998 the appellant was treated twice as a VA 
outpatient for a seizure disorder and cognitive dysfunction.

At the appellant's February 1998 hearing, the appellant and 
his uncle described the appellant's current seizure disorder.  
The appellant testified that he had fractured his skull prior 
to service.  He stated that he had had seizures after the 
head injury and prior to service.  He stated that in service 
he was injured when he fell from a pole.  He said that his 
seizure disorder had worsened progressively.

The appellant was unable to recall when he had his first 
seizure.  The appellant added that his first seizure had been 
at Fort Bragg, North Carolina.  The appellant's uncle stated 
that he first learned that the appellant had a seizure 
disorder in approximately 1984.

In March 1998 the appellant was treated three times as a VA 
outpatient for complex partial seizure disorder [CPSD] and 
cognitive dysfunction.

In April 1998 the appellant was treated as a VA outpatient 
for a seizure.

In May 1998 the appellant was treated at a VA hospital for 
complex partial seizures with second degree generalization 
and cognitive difficulties secondary to previous head trauma.

On May 8, 1998, the appellant was treated as a VA outpatient 
for seizure disorder and paranoid personality.

On May 21, 1998, the appellant was treated as a VA outpatient 
for seizures and cognitive dysfunction.

On June 11, 1998, the appellant was seen as a VA outpatient 
for behavioral consultation and evaluation.

On June 25, 1998, the appellant was treated as a VA 
outpatient for seizures and cognitive dysfunction.

The appellant is seeking service connection for a seizure 
disorder.  In a November 1982 rating decision, the RO denied 
a claim of service connection for a seizure disorder.  The 
appellant was notified of the rating decision by letter dated 
December 6, 1982.  He did not file a notice of disagreement 
concerning that issue within one year of the letter.  
Therefore, the decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b), 7105 
(West 1991); 38 C.F.R. §§  3.156(a) (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The evidence to be 
analyzed as to whether "new and material" evidence has been 
submitted is all of the evidence received since the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App 
273 (1996); Glynn v. Brown, 6 Vet. App. 523, 528 (1994).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
In addition, the evidence, even if new, must be "material," 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, 9 Vet. App. at 284 (1996).

The Court has held that the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), the Court 
held that a three-step analysis is necessary.  The Board must 
first determine if there is new and material evidence to 
reopen a claim.  If there is such evidence, the claim is 
reopened and the Board must then determine if the claim is 
well grounded, based upon all the evidence of record.  If the 
Board finds, in such circumstances, that the claim is well 
grounded, the Board must then review the claim on its merits 
and consider all of the evidence, both old and new.  See 
Evans, 9 Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As indicated above, the appellant's claim of service 
connection for a seizure disorder was previously denied by 
the RO in a November 1982 rating decision.  He did not appeal 
this decision and it became final.  At that time, the RO 
reviewed the appellant's service medical records, VA 
outpatient treatment records showing treatment for seizure 
activity, and preservice medical records.  The RO concluded 
that aggravation in service of the appellant's preexisting 
seizure disorder was not shown.

The additional evidence received since the November 1982 
rating decision denying service connection for a seizure 
disorder consists of the appellant's pleadings, VA medical 
records documenting treatment from October 1977 to June 1998, 
and the testimony of the appellant and his uncle at the 
February 1998 hearing.

The additional evidence received since the November 1982 
rating decision, denying the appellant's claim for service 
connection for a seizure disorder, has been discussed above.

To the extent that these records were not previously of 
record, they might be considered new.  However, to the extent 
that these records merely reflect that the appellant 
continues to suffer from a seizure disorder, they are 
cumulative.

To the extent that the records reflect treatment for other 
disorders or further treatment of the appellant's seizure 
disorder, they are not probative with respect to the issue on 
appeal.

The appellant's pleadings and testimony essentially reiterate 
his previously considered contentions with respect to his 
seizure disorder and, as such, are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

To the extent that the appellant and his uncle contend that 
the appellant's current seizure disorder was incurred during 
his military service or within one year after service or was 
aggravated during his military service, for purposes of 
showing entitlement to service connection, such statements, 
being in effect lay speculation on medical issues involving 
the presence or etiology of a disability, are not probative 
to the claim on appeal and, therefore, are not deemed to be 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu, 2 Vet. App. 492, lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a seizure disorder.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligations 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a seizure disorder not having been 
submitted, the claim is not reopened, and the appeal is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

